


115 HR 5498 IH: Rural Hospital Frontier Fairness Act
U.S. House of Representatives
2018-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5498
IN THE HOUSE OF REPRESENTATIVES

April 12, 2018
Mr. Peterson (for himself and Mr. Tipton) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend title XVIII of the Social Security Act to extend the floor on the area wage index under the inpatient prospective payment system to certain sole community hospitals and to amend the Public Health Service Act to provide eligibility for certain sole community hospitals to discounted drug prices under the 340B drug pricing program.

 
1.Short titleThis Act may be cited as the Rural Hospital Frontier Fairness Act.  2.Extending floor on area wage index to certain sole community hospitalsSection 1886(d)(3)(E)(iii) of the Social Security Act (42 U.S.C. 1395ww(d)(3)(E)(iii)) is amended— 
(1)in subclause (I), by inserting before the period at the end the following: and, for discharges occurring on or after October 1, 2018, the area wage index applicable under this subparagraph to any sole community hospital that is located not more than 75 miles from the closest frontier State and that makes an election under subclause (V) may not be less than 1.00; and (2)by adding at the end the following new subclause: 
 
(V)Sole community hospital electionThe Secretary shall provide for a process under which a sole community hospital described in subclause (I) may elect, at such time and in such manner as specified by the Secretary, to apply subclause (I) to such sole community hospital..  3.Eligibility of certain sole community hospitals for discounted drug prices under the 340B drug pricing program (a)In generalSection 340B(a)(4) of the Public Health Service Act (42 U.S.C. 256b(a)(4)) is amended by adding at the end the following new subparagraph: 
 
(P)An entity that is a sole community hospital (as defined in section 1886(d)(5)(C)(iii) of the Social Security Act), that was classified as such a hospital before October 1, 2015, and that is located not more than 75 miles from the closest frontier State (as defined in section 1886(d)(3)(E)(iii)(II) of such Act).. (b)Effective date (1)In generalThe amendment made by subsection (a) shall apply to drugs purchased on or after the first day of the first month that begins more than 60 days after the date of the enactment of this Act. 
(2)Conforming 340B agreementsThe Secretary of Health and Human Services shall provide for such timely modification of agreements entered into under section 340B of the Public Health Service Act (42 U.S.C. 256b) as is necessary to provide for the application of the amendment made by subsection (a) on a timely basis consistent with paragraph (1).   